UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

UNITED STATES OF AMERICA,
                                                                ORDER
            -against-                                       18-CR-0633(EK)

ALEKSANDR ZHUKOV,

                  Defendant.

------------------------------------------x

ERIC KOMITEE, United States District Judge:

      Due to the coronavirus pandemic, trial in the above action

was rescheduled to August 17, 2020 from April 27, 2020.             The

Court excluded time under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), in the interests of justice for the reasons set

forth on the record at the April 9, 2020 teleconference.

      Mr. Zhukov objects to this adjournment as a violation of

his right to a speedy trial.       Dkt. No. 99.       He argues that an

adjournment is not in his best interest or that of the public

because “[t]he longer he remains incarcerated the more likely he

is to become infected and spread the virus to inmates and staff

who live among us in New York City.”        1   Id.




1 Defendant is currently being held at the Metropolitan Detention Center
awaiting trial. On April 14, 2020, the Court denied Defendant’s bail
application pursuant to 18 U.S.C. § 3142. Dkt. No. 100. In that order, the
Court noted that Defendant is not among the population that the Bureau of
Prisons has identified as being at high risk if infected with COVID-19 under
CDC guidelines. Id.

                                      1
      Having considered these arguments, the Court continues to

conclude that the adjournment of trial and the exclusion of time

pursuant to the Speedy Trial Act are appropriate.            Under

18 U.S.C § 3161(h)(7)(A), the Court may exclude a period of

delay from the speedy-trial calculation if it finds that the

interests of justice served by taking such action outweigh the

best interest of the public and the defendant in a speedy trial.

Likewise, Section 3161(h)(7)(B)(i) provides that the Court may

exclude time if “the failure to grant [] a continuance in the

proceeding would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

      The unprecedented impact of the coronavirus pandemic on New

York City would make it difficult to assemble a jury and hold

trial on April 27, 2020.       While New York State’s action may not

be formally binding on this Court, it is illustrative of the

current public-health risk that the Governor recently extended

the state’s limitation on most gatherings through May 15, 2020.

Exec. Order No. 202.18 (Apr. 16, 2020).          The Chief Judge of this

district recently directed that judges are “strongly encouraged”

to adjourn in-person proceedings.2        Admin. Order No. 2020-06



2 On March 16, 2020, Chief Judge Mauskopf issued Administrative Order No.
2020-06, which states that the “time between March 16, 2020 and April 27,
2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(a)-(c)
and (h)(7)(A) in all criminal matters, as the Court finds that the ends of
justice served by taking such action outweigh the interests of the parties
and the public in a speedy trial and in the time in which an indictment must
be filed.”

                                      2
(Mar. 16, 2020).   Against the current conditions, it would not

be in the public interest – or maybe even possible – to empanel

a jury this month.   Selecting a jury of twelve, plus alternates,

would require the court to assemble a venire of at least several

times that total number, in violation of virtually all

applicable public-health guidance.   The Court is unwilling to

put citizens reporting for jury duty in harm’s way under the

circumstances.

     Moreover, there are indications that the delay is in fact

in the Defendant’s interest, as well as the public’s.    Mr.

Zhukov’s counsel expressed difficulties in preparing for trial

in light of the restrictions currently imposed by the

Metropolitan Detention Center on in-person counsel meetings.

The Court granted a continuance in part based on the defense’s

articulated need to spend additional time preparing for trial

following the lifting of those restrictions.   See Dkt. No. 100.

Before the instant objection, the Defendant consented to earlier

speedy-trial exclusions based on the same articulated need for

trial preparation and the complexity of this case.   See Dkt.

Nos. 42, 46, 50.

     Finally, it bears noting that at the April 9, 2020 status

conference, the Court offered May 26, 2020, and an earlier

August date as possible trial dates.   The defense did not avail

itself of the opportunity to begin trial on those earlier dates.

                                 3
     Therefore, the Court finds that the “ends of justice

served” by adjourning trial “outweigh the interests of the

parties and the public in a speedy trial.”   18 U.S.C.

§ 3161(h)(7)(A); see also 18 U.S.C. § 3161(h)(7)(B)(i).



     SO ORDERED.



                              /s/ Eric Komitee____________
                              ERIC KOMITEE
                              United States District Judge


Dated: Brooklyn, New York
       April 21, 2020




                                4
